Citation Nr: 1616237	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ear disability other than tinnitus.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was most recently before the Board in November 2012.

In June 2010 the Veteran testified during a hearing at the RO before the undersigned.

In October 2015 the Veteran submitted a claim for an increased rating for his service-connected left eye disability that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran does not have a current ear disability, other than tinnitus.

2.  The Veteran's service-connected disabilities are left eye disability (no light perception of the left eye secondary to trauma with anterior synechia), rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling; the combined service-connected disability rating is 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ear disability, other than tinnitus, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in May 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not been informed, via RO correspondence, of the criteria for establishing entitlement to TDIU.  The Veteran, however, was provided with a supplemental statement of the case in November 2014 that included the regulatory text (38 C.F.R. § 4.16) explaining what is required for a grant of TDIU.  A person reading this document would reasonably understand what was required to substantiate the TDIU claim.  Further, the Veteran has demonstrated a basic knowledge of TDIU claim and made argument in that regard.  Based on the foregoing, together with the opportunity that the Veteran has had to meaningfully participate in the processing of this matter, that is, to offer argument and to submit evidence or request that VA obtain evidence, the Board finds that there has been no prejudice to the Veteran resulting from the defects in VCAA notice concerning TDIU claims and that a remand is not necessary to inform the Veteran of that which a person would already understand given the facts of this case.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

In November 2013 and April 2014 the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate.  The November 2013 and April 2014 VA examiners considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, and provided a rationale for the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, the Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.

During the June 2010 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine the onset of the Veteran's claimed ear problems.  The undersigned also asked questions to determine if there was any evidence outstanding pertinent to the claims.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that a Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Ear problems other than tinnitus

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Service connection is in effect for tinnitus.  Consequently, the discussion below does not include consideration of that disorder.

The Veteran's June 1985 service separation examination report reveals that the Veteran's ears were clinically evaluated as normal, and audiometric findings did not demonstrate right ear or left ear hearing loss disability for VA purposes.  The Veteran specifically denied that he had ear trouble or hearing loss on the corresponding Medical History Report.  Ear disability was not indicated on the Veteran's PULHES profile, as the Veteran's rating for hearing and ears (H) reflects a 1.

At his June 2010 Board hearing the Veteran indicated that his problem with his ears consisted mainly with a buzzing and ringing in his ears that had started about 2 years after he left the Reserves.  He felt the problems were related to serving around Bradleys.  He indicated that he had not had any ear infections or other types of ear problems.

The reported audiometric findings from the VA audiological examinations (including in November 2013) conducted during the appeal period have not demonstrated right ear or left ear hearing loss disability for VA purposes.  In fact, the record is absent for any competent clinical evidence showing that the Veteran has current right or left ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  Additionally, other than tinnitus, the record does not suggest the presence of any ear disability.  The Board observes that while a November 2009 VA record noted ear pain, the Veteran denied ear pain at his June 2010 Board hearing, and there was no underlying disability associated with the Veteran's complaint of left ear pain in November 2009.

Absent evidence of a current disability of the ear (other than tinnitus), an award of service connection for ear disability is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose diseases of the ear.  Such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that service connection for ear disability other than tinnitus is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  TDIU

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities are left eye disability (no light perception of the left eye secondary to trauma with anterior synechia), rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling; the combined service-connected disability rating is 40 percent.  As such, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

In this case, however, the Board finds that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  In this regard, the Board notes that at his June 2010 Board hearing the Veteran specifically indicated that he lost his job not because of his eye condition but because of family problems and obligations.  Further, an April 2014 VA physician has indicated that while the Veteran has significant vision impairment in one eye, the vision impairment only limited tasks requiring fine depth perception, and other tasks would be unaffected.

Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is warranted, as the Board lacks the authority to assign an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Service connection for ear disability other than tinnitus is denied.

Entitlement to a TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


